WHEELER, District Judge.
The explicit statement of the principal witness, the uncle of appellants, of the year, iponth, day of month, and vessel óf his arrival in the United States, in his application for a laborer’s certificate, shows, in connection with his testimony, that ho came but once; that at the time of their birth he was in China; and that his knowledge of their birth, as he states it, would bo of their birth in China. The testimony of the other witness that they were born in California, although more consistent, is not sufficient to overcome this, and make their citizenship clear. Deportation affirmed.